BROWN, District Judge
(dissenting). This is a writ of error for review of the rulings of the Circuit Court in an action of the case for personal injuries sustained by Arthur Robin, an employé of the International Paper Company, in its paper mill at Berlin, N. H., on December 21, 1906. The verdict was for the plaintiff.
The plaintiff was engaged in trucking paper from the finishing room to the cars of a railroad. It was necessary to pass through a doorway 7 feet 9 inches high. The plaintiff and a helper on the day of the accident were trucking a roll of paper 8 feet high and 2% feet in diameter, weighing about 1,300 pounds. A two-wiieeled truck with wheels about 10 inches in diameter was used. Standing on end upon the floor the roll was 96 inches in height, or three inches higher than the door; mounted upon the truck in an upright position, about 13 inches higher than the door.
In loading the roll upon the truck, the iron edge of the truck was inserted under the bottom, and the roll was pushed over by other, men until it rested against the shoulders of the truckmen, one on each side of the roll. When tipped at an angle of 42 degrees, its highest point was 7 feet 7 inches, giving 2 inches clearance. It has been estimated that in this position the weight supported by each man was approximately 150 pounds.
As the truckmen with their load were passing through the doorway the top of the roll struck the top of the doorway, and the roll fell upon the plaintiff, seriously injuring him.
The defendant in error contends that the negligence of the master was twofold: First, in furnishing a doorway too low for the safe passage of 96-inch rolls; and, second, in failing to warn the plaintiff of a concealed and not obvious danger, namely, that a roll of this character could not pass safely through the doorway.
1 am of the opinion that the evidence entirely fails to show any negligence of the .master in respect to the construction of the premises, or in a failure to provide suitable appliances. There is abundant testimony that there were supplied and used, not only two-wheel trucks, but also four-wheel trucks, upon which the rolls could be laid horizontally and carried through the doorway with a large amount of clearance. The injury arose not because of a defective doorway or of defective appliances, but because of the manner in which the work was done by the men. The fact that a roll of paper 96 inches long, standing on a truck 10 inches high, could not go through a doorway 7 feet 9 inches in height without being tipped to some extent was patent to ordinary observation. The judgment as to a matter of this character of a workman of mature years, who had been engaged in this business for .seven weeks, was quite as good as that of the officers of the company.
*928While the duty rests upon the master to inform an ignorant workman of unknown and peculiar risks due to peculiarities in the business, I know of no rule of law which requires the master to inform the workman as to matters within the ordinary observation and ordinary judgment of the ordinary man. I cannot assent to the proposition that a workman who is told to move an object through a doorway is entitled to assume that he can do so without making an ordinary observation. (The servant assumes not only the risks of the business, but also all such risks as are apparent to ordinary observation. The rule that a servant may rely upon a master’s performance of his duties does not absolve the workman of the requirement of ordinary diligence.
The duty to give warning to a servant must be based upon a reasonable apprehension by the master that injury may follow to the servant if such warning is not given. The rule which requires of the master a reasonable foresight and apprehension of danger does not require that the master shall assume a lack of ordinary care or ordinary observation in the workman. The servant cannot justly demand that he shall be warned against risks that are as obvious to him as to the master. Roessler & Hasslacher Chemical Co. v. Peterson, 134 Fed. 789, 67 C. C. A. 295; Mississippi Logging Company v. Schneider, 74 Fed. 195, 201, 20 C. C. A. 390; Baumler v. Narragansett Brewing Company, 23 R. I. 430, 50 Atl. 841; Thompson on Negligence, §§ 4061, 4063, 4068, 4074, 4643; James v. Rapides Lumber Co. (La.) 44 L. R. A. 34, 42, 49, notes.
We have, therefore, in this case to inquire whether under the circumstances there was any matter of peculiar knowledge affecting this operation which it was the master’s duty to convey to the plaintiff.
It is in evidence that the roll mounted on the truck and tipped at an angle of 42 degrees would be 7 feet 7 inches in height. There is no testimony tending to show that it was impractical to tip the roll to this angle, and there is evidence that during the plaintiff’s employment many rolls of this size had been taken through this doorway; so that it may be fairly said that the cause of the accident was the fact that the roll was not tipped sufficiently, but was held in too upright a position when carried through the doorway.
It has been urged that in respect to rolls 9.6 inches in length there was a special and peculiar danger, owing to the unusual size of the roll. The testimony shows that during the seven weeks of the plaintiff’s employment about 4,500 rolls had been shipped through this doorway, ranging from 17% inches to 96 inches long. Some 30 or 40 96-inch rolls had been trucked previous to the accident, 8 89-inch rolls, and 135 87-inch rolls. All rolls of these longer dimensions, when elevated upon a 10-inch truck, required to be tipped to some extent in order to go through the doorway. The plaintiff was unable to say whether he had ever handled 96-inch rolls before, but there was positive and uncontradicted testimony that he had done so. There was no testimony to show that the plaintiff had not trucked a number of rolls of this kind safely. There is testimony that he had, and the circumstances of the case show a high probability that he had.
The danger seems to have resided in the risk of momentary forget*929fulness, or in a failure of observation of the particular roll, rather than in any danger or impossibility of doing the work with reasonable attention and care. Was the master at fault for a failure to warn the. plaintiff that he might encounter rolls which would not go through the door without being tipped more than others, and that it would be necessary for him to observe the difference between long and short rolis in this regard?
The case was submitted to the jury with the instruction that the duly would not be upon the plaintiff to experiment with the roll to see in what angle it would have to be placed in order to pass through the doorway, and that he would be justified in assuming it was reasonably safe. I think this instruction was erroneous.
It is quite common to charge a master with a neglect of a duty to provide a safe working place, where the only danger arises from an unsuitable way of doing the work. The proposition that a company is negligent in taking 90-inch rolls of paper through a 93-inch doorway, and that some duty arose either to have a higher door or shorter rolls of paper, is one that cannot be supported as a matter of common sense. It is a familiar fad that high objects can be put through low doors if properly handled, and where the difficulty is in improper handling the charge of negligence should not be shifted to the master by adopting a proposition so directly contrary to the ordinary usages of manufacturing enterprises. The broad proposition that under circumstances like these a workman who is told to move an article through a doorway is entitled to assume that the doorway is large enough for the article to go through, without attention on his part to the comparative size of the door and article, cannot be accepted. It is a matter of common knowledge that men of ordinary prudence, engaged in an occupation of this kind, look to see what they are doing. Part of this plaintiff’s business vras loading rolls upon the trains and through the low doors of freight cars. The plaintiff was 3i years of age, and had been at work since he was 13 years old. He had worked in the woods, logging, and had worked on the logging drives in the spring; he had worked in a pulp and sulphite mill, and in the employ of the defendant paper company he had loaded paper on cars. Pie was familiar, upon his own testimony, with the method of getting a large roll through the low door of a car by lowering the roll by bending the leg, and he testified that it was customary, when loading cars, for the helper to look out for the top of the door and tell him when to lower. It being a necessary part o f his business to make calculations concerning the relative height of doors and rolls, how can it reasonably be said that he was released from the duty of observation as to this particular door, or that as to this particular door he was entitled to assume that he need take no care ?
The plaintiff in error’s brief states that the real cause of the accident was the plaintiff’s ignorance of the danger, through the defendant’s failure to warn him thereof.
The danger ivas one apparent to ordinary observation. I do not think there was any question for the jury upon this point. If the plaintiff was ignorant of this danger, it was through a failure to observe what ordinary observation would have disclosed. If it was the *930master’s duty to warn him, this must be because it was the master’s duty to anticipate the failure of observation of a thing plainly observable.
As to the first proposition, that defendant was negligent in furnishing a doorway too low for the safe passage of 96-inch rolls, the evidence is ample to show that the doorway was entirely suitable for the purpose if a four-wheel truck was used, and, if a two-wheel truck was used, with care and with ordinary, observation, to inform the workman how much he must tip his truck or bend his leg. For a failure to select a suitable truck the master is not liable. He fully performs his duty when he provides suitable appliances, and for any failure to select the proper appliances, either by the workmen or foremen, he cannot be held responsible. New England Railroad Company v. Conroy, 175 U. S. 323, 20 Sup. Ct. 85, 44 L. Ed. 181.
As to the second proposition, that warning was required because the danger was concealed, the answer is clear. There was no concealment. The roll and the door were open to observation; as open to the servant’s observation as to the master’s. The risk was as appreciable by one as by the other. It was in no way a risk peculiar to the special business, but a risk of a general character arising from the relative size of physical objects. The master was entitled to assume that concerning a matter of ordinary observation he and the servant were on equal terms. There is no rule of law which imposes upon a master the duty of reminding a servant of things which he knows as well as the master. So far as there was any fault in this occurrence, it was either in the selection of the wrong truck — a fault which cannot be attributed to the master — or in a failure of the servant to exercise the same care in relation to this door that he was required constantly .by his'occupation to exercise in relation to the car doors. The only warning which the master could have given was that the roll was so much higher than the door that it must be lowered somewhat more than other rolls which were higher than the door. It was a mere question of difference in degree, and not of difference in kind of work. The master is under no obligation to tell his servant to look and see what he is doing if that is the plain requirement of ordinary prudence.
For the above reasons, I am unable to concur in the opinion of the majority of the court.